FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                          MARCH 24, 2021
                                                                    STATE OF NORTH DAKOTA



                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2021 ND 61

State of North Dakota,                                 Plaintiff and Appellee
      v.
Dakota Alexandria Bee,                             Defendant and Appellant



                                No. 20200261

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

REVERSED AND REMANDED.

Opinion of the Court by Tufte, Justice.

Nickolas Baker, Assistant State’s Attorney, Bismarck, N.D., for plaintiff and
appellee; submitted on brief.

Thomas J. Glass, Bismarck, N.D., for defendant and appellant; submitted on
brief.
                                 State v. Bee
                                 No. 20200261

Tufte, Justice.

[¶1] Dakota Bee appeals from a criminal judgment entered on a conditional
plea of guilty, reserving the right to appeal a district court order denying her
motion to suppress evidence. On appeal, Bee argues the court erred in
concluding that her Fourth Amendment rights were not violated when the
officers entered her home. We reverse and remand to allow Bee to withdraw
her guilty plea.

                                        I

[¶2] Burleigh County Social Services (BCSS) contacted the Bismarck Police
Department requesting assistance in removing a child from Bee’s care. Officers
accompanied BCSS social workers to Bee’s residence and informed her that
they were there to remove her child. Bee refused, backing up into the home,
picking up the child, and then running towards the rear of the home. Officers
pursued Bee through the home and out the back door. Fleeing out the back,
Bee fell while holding the child, and officers separated her from the child. After
Bee had been detained outside the residence, a social worker entered the
residence to obtain personal belongings for the child, and an officer followed.
Once the officer was inside, the social worker pointed out a glass smoking
pipe. Bee was subsequently charged with Child Neglect; Possession of
Methamphetamine; Possession of Drug Paraphernalia; and Refusal to Halt.

[¶3] Bee moved to suppress evidence resulting from the warrantless entry of
her residence, arguing that the officers had acted without a warrant or
applicable exception. In its response, the State argued that the officers were
lawfully in the home acting in their regular course of duties to remove Bee’s
child from her home and thus the plain view exception to the warrant
requirement applied. The district court found that the officers entered “the
residence with BCSS to retrieve personal belongings for the child” after Bee
had been detained and the child was in BCSS’s custody. The court further
found that the officers observed the glass smoking device on a shelf in plain


                                        1
view. The court concluded the officers’ actions did not violate Bee’s Fourth
Amendment rights. Bee entered a conditional plea of guilty under
N.D.R.Crim.P. 11(a)(2), reserving her right to appeal from the denial of her
motion to suppress.

                                        II

[¶4] This Court’s standard for reviewing a district court’s decision on a motion
to suppress is well established:

             In reviewing a district court decision on a motion to
      suppress, we give deference to the district court’s findings of fact
      and we resolve conflicts in testimony in favor of affirmance. We
      will not reverse a district court decision on a motion to suppress . . .
      if there is sufficient competent evidence capable of supporting the
      court’s findings, and if the decision is not contrary to the manifest
      weight of the evidence. Questions of law are fully reviewable on
      appeal, and whether a finding of fact meets a legal standard is a
      question of law.

State v. Stewart, 2014 ND 165, ¶ 11, 851 N.W.2d 153 (cleaned up). “Whether
officers violated constitutional prohibitions against unreasonable searches and
seizures is a question of law.” State v. Hollis, 2019 ND 163, ¶ 10, 930 N.W.2d
171.

[¶5] The Fourth Amendment to the United States Constitution and article I,
§ 8, of the North Dakota Constitution protect individuals “in their . . .
houses . . . against unreasonable searches and seizures.” State v. Graf, 2006
ND 196, ¶ 9, 721 N.W.2d 381 (citing State v. DeCoteau, 1999 ND 77, ¶ 7, 592
N.W.2d 579). Warrantless searches inside an individual’s home are
presumptively unreasonable. State v. Komrosky, 2019 ND 300, ¶ 11, 936
N.W.2d 82 (citing Stewart, 2014 ND 165, ¶ 12). But a warrantless search is not
unreasonable if the search of the home falls under one of the exceptions to the
warrant requirement. Id.

[¶6] Bee claims the district court erred in denying her motion to suppress
evidence seized during the search of her home. On appeal, the State concedes
that the officers’ second entry into Bee’s residence, when a BCSS worker

                                         2
pointed out the glass smoking pipe, constituted a warrantless search under the
Fourth Amendment. The State further concedes the plain view exception to the
warrant requirement cannot be applied here because the officer violated the
Fourth Amendment in arriving at the place from which the evidence could be
plainly viewed. When no exception exists, “any evidence seized is inadmissible
under the exclusionary rule and must be suppressed.” Graf, 2006 ND 196, ¶ 9
(citing State v. Mitzel, 2004 ND 157, ¶ 12, 685 N.W.2d 120).

[¶7] The State argues, however, that following the exclusionary rule in this
case will not deter future Fourth Amendment violations because officers did
not enter the residence intending to search. “A physical entry into a home is a
chief evil against which the Fourth Amendment protects.” State v. Hart, 2014
ND 4, ¶ 12, 841 N.W.2d 735. “In terms that apply equally to seizures of
property and to seizures of persons, the Fourth Amendment has drawn a firm
line at the entrance to the house. Absent exigent circumstances, that threshold
may not reasonably be crossed without a warrant.” Id. (quoting Payton v. New
York, 445 U.S. 573, 586 (1980)). Here, regardless of their intent, the officers
violated the Fourth Amendment by crossing the threshold of the residence
without a warrant. The State’s argument that the officers were merely acting
in the regular course of duty to assist social services is unavailing because the
social workers are also bound by the Fourth Amendment. See Andrews v.
Hickman Cty., 700 F.3d 845, 859 (6th Cir. 2012) (“[A] social worker, like other
state officers, is governed by the Fourth Amendment’s warrant requirement.”).
The State has not provided persuasive reasoning or authority to avoid
application of the exclusionary rule in these circumstances.

[¶8] During the first entry to the residence, the officers observed nothing that
Bee seeks to suppress. The second entry of the residence was justified only by
a need to collect clothing and other personal items needed by the child. Because
the search was concededly warrantless and no exception applies, Bee is
entitled to claim the protection of the exclusionary rule. The district court erred
by denying Bee’s motion to suppress the results of the warrantless search.




                                        3
                                    III

[¶9] We reverse the district court’s judgment and order denying Bee’s motion
to suppress and remand to allow Bee to withdraw her guilty plea.

[¶10] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                     4